TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED MARCH 23, 2022



                                   NO. 03-21-00589-CV


                                   C. A. M. L., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on

October 28, 2021. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the decree.    Therefore, the Court affirms the trial court’s

decree of termination. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.